Case 1:18-cv-01172-MKB-SJB Document 47 Filed 12/17/19 Page 1 of 1 PageID #: 471




 December 17, 2019

 Hon. Marge K. Brodie
 U.S. District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

         Re: Wilson et al v. Neighborhood Restore Development et al, 18-cv-Ol 172(MKB)(SJB)

 Dear Judge Brodie:

         I am the pro se Plaintiff in the above-captioned case.^ I write to respectfully request an
 extension of time from December 17, 2019 to January 16, 2020 to file my opposition to

 Defendant's Motion to Dismiss.

         This is my first such request for an extension. I have conferred with opposing counsel

 about this request for an extension. Opposing counsel does not object, provided that Defendant

 receives an additional 15 days to submit their reply. I thank the Court in advance for its

 consideration.

         Respectfully submitted.


         //I
       .u



         Wilbert Wilson,Pro se Plaintiff

 cc:     Brian J. Markowitz
         Max Rayestsky
         Goldstein Hall PLLC
         80 Broad Street
         Ste. 303
         New York, NY 10004                                                       fQ)i©3aw[f^
                                                                                        i


                                                                                   PRO SE OFFICE
'This letter was prepared with the help of an attorney with the City Bar Justice Center's Federal Pro Se Legal
 Assistance Project.
